Title: Abigail Adams to Mary Smith Cranch, 8 March 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          My dear sister
          London March 8. 1787
        
        It was not untill yesterday that captain Callihan brought us the bundle containing Newspapers and some Letters, one from my Neice, but none from you tho you refer to a former one in that which I acknowledg’d the recept of by captain Barnard, the New york packet arrived in 18 days passage & mr Adams received Letters to the 10 of Febry & a Boston paper of the 5th by which we have an account of general Lincolns success. I lament that so atrocious an offender as shays should escape least he should in future create more disturbances; the measures which government appear now to persue will give a permanancy to it, and I hope suppress every tendency to future Rebellion, at the same time that every rational & reasonable redress of grievences will be granted, that the community in general are suffering from a want of confidence in the publick Faith is a Sorrowfull Truth, and this distrust creates an artificial scarcity of a circulating medium, could confidence be restored, you would soon find this evil diminished;
        I have written you so lately that I have little to add. The Winter here has been remarkably mild & the verdure upon the ground is equal to what we have in May. I wish you would get somebody to take the dimensions & shape of a floor Cloth for our little parlour at Braintree, and the room next to it, they are so much better prepaird here painted years before they are worn that they wear forever tho dear— so you see that I am thinking Seriously of returning to you & trimming my little cottage once more. Should I ever have a better I will rejoice if I cannot I will be content, the Education of my children is more at my Heart than any other object.
        I have Sent by captain Scot a couple of small Chamber Lamps which I have found very usefull, & two Boxes of wicks, one be so good as to send to sister shaw, the other is for your self & if your oil is good it will burn 3 Nights with the same wick. I have also sent you Lutestring for a gown. I deliberated some time whether to send you that or a peice of Linnen upon the whole I concluded to send the silk as it was an article I knew you would not purchase tho you might want it ever so much. The green is for you & the Blew for sister Shaw. You will use your prudence either to make it up, or let it lie by till more favourable times. I do not expect to have it in my power to shew you in future how gratefull I feel towards you for all your motherly kindness to my dear Boys, in any thing more than words but you know my Heart.— You will trouble me exceedingly if you express any anxiety on account of Charging the Board of the Children— do I not know my sister? do I not know the difficulty of the times I do know very well your prudence your oeconomy & that of my dear Neices, and at the same time I am sensible of your generous disposition and of that care and attention to me and mine which cannot be estimated by pounds & shillings.
        I will write to my Neices if I have time before Scot sails adieu my dear / Sister, most affectionatly / yours
        A A
        
          March 10th
          I send some old stockings to you for mrs Payne—
      